Citation Nr: 0622731	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, dated in December 2003.  

In May 2006, the veteran and his mother provided testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran theorizes that mental and emotional problems he 
had during his naval service were the initial manifestations 
of a currently diagnosed psychiatric disorder.  He testified 
before the undersigned that he began hearing voices and 
feeling troubled and low in service, but he did not seek 
treatment until 2000 out of fear of being locked up and the 
stigma of mental illness.  He testified that he began to fall 
apart about two months after he went aboard ship.  His mother 
testified that she saw a change in him during naval service.  

The record reflects a current diagnosis of major depression 
with psychotic features dating from 2000.  In a May 2005 
written statement, a VA psychiatrist noted that it was clear 
that the veteran suffered some type of trauma while serving 
on an aircraft carrier, resulting in a 30-day leave (even 
though no leave was due).  The psychiatrist then stated that 
the veteran exhibited symptoms such as low mood, isolative 
and poor social skills, inability to hold a job and poor 
overall functioning for many years following his naval 
service.  The psychiatrist concluded by stating that the 
veteran continued to be symptomatic and remained in active 
treatment at present.  The records reviewed by the 
psychiatrist are unidentified.  

The veteran has urged that a 30 day leave was ordered because 
of his depressed mood.  In support of this contention, he has 
submitted several letters he had written to his family dated 
from the time of service expressing low mood and unhappiness.  
A comrade statement also indicates that the veteran became 
increasingly angry and distant on the ship, and refused 
mental health treatment.  He reported that the veteran talked 
one time of suicide.  The lay evidence generally indicates 
that the veteran's problems persisted from the time of 
separation from service to the present.  

Additional RO action is thus required in this matter in order 
to fulfill the VA's duty to assist.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  An examination is warranted and an opinion should be 
rendered in order to determine whether there is any current 
psychiatric disability that is related to any incident of 
service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to identify the 
current psychiatric disorders and to 
determine whether there is a 50 percent 
or better probability that any such 
disorder is related to service.  The 
examiner is asked to comment on whether 
the veteran's actions in service 
represented the initial manifestations of 
any current psychiatric disorder.  The 
claims folder should be forward to the 
examiner for review prior to the 
examination.  

2.  Adjudicate the appellant's claim of 
service connection for a psychiatric 
disorder, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



